—Judgment unanimously modified on the law and facts in accordance with the Memorandum and as modified affirmed, with interest, without costs of this appeal to either party. Memorandum: The allowance of $21,740 for consequential damages finds no basis of fact or of law in the record. The amount of the judgment should be reduced accordingly. (Appeal from judgment of Court of Claims for claimant on a claim for permanent appropriation of realty.) Present — Williams, P. J., Bastow, Goldman, Henry and Del Veechio, JJ.